Case 8:20-cv-00821-SB-GJS Document 52 Filed 08/17/21 Page 1 of 3 Page ID #:2807



  1
  2                                                               August 17, 2021

  3                                                                   VPC

  4
  5                                                                  JS-6

  6
  7
  8
  9
 10
                                   UNITED STATES DISTRICT COURT
 11
                                 CENTRAL DISTRICT OF CALIFORNIA
 12
                                            CENTRAL DIVISION
 13
 14   IRINA MORRIS,                                 Case No. 8:20-cv-00821-SB-GJSx

 15                           Plaintiff,            JUDGMENT

 16   v.

 17   HARTFORD LIFE AND ACCIDENT
      INSURANCE COMPANY; and DOES
 18   1 through 10, inclusive,

 19                           Defendants.

 20
 21
 22            This case arises out of a long-term disability employee welfare benefit plan
 23   governed by ERISA. This Court conducted a bench trial on June 4, 2021 on cross-
 24   motions under Rule 52 of the Federal Rules of Civil Procedure. Plaintiff Irina
 25   Morris (“Morris”) was represented by Robert J. McKennon. Defendant Aetna Life
 26   Insurance Company, substituted for Hartford Life and Accident Insurance
 27   Company (“Aetna”), was represented by Michael B. Bernacchi. The Court
 28
      LA #4836-7179-8261 v1                       -1-                CASE NO. 8:20-cv-00821-SB-GJSx
Case 8:20-cv-00821-SB-GJS Document 52 Filed 08/17/21 Page 2 of 3 Page ID #:2808



  1   considered all evidence properly before it, the oral argument of counsel, and all
  2   other matters presented. On August 9, 2021, this Court entered its Findings of Fact
  3   and Conclusions of Law (Doc. 50) (“Findings”).
  4            Morris brought a first cause of action for recovery of benefits, declaratory
  5   relief, and attorneys’ fees under ERISA, §502(a)(1)(B) and (g)(1). She brought a
  6   second alternative cause of action for breach of fiduciary duty, equitable relief, and
  7   attorneys’ fees under ERISA, §502(a)(3) and (g)(1). This Court held that Morris is
  8   not entitled to the benefits she seeks under the unambiguous terms of the long-term
  9   disability plan. This Court found that Aetna did not breach its fiduciary duty. The
 10   Court also found that Morris’s claims of estoppel and waiver cannot create
 11   coverage beyond that actually provided by the plan. The Court held that Morris is
 12   not entitled to relief on her second cause of action. All objections were overruled.
 13
 14            IT IS THEREFORE ORDERED, ADJUDGED AND DECREED:
 15
 16            1.        Judgment is entered in favor of Defendant Aetna and against Plaintiff
 17   Morris in accordance with the Findings on the First Cause of Action under ERISA,
 18   §502(a)(1)(B) and (g)(1);
 19            2.       Judgment is entered in favor of Defendant Aetna and against Plaintiff
 20   Morris in accordance with the Findings on the Second Cause of Action under
 21   ERISA, §502(a)(3) and (g)(1);
 22            3.        Plaintiff Morris shall take nothing by way of her Complaint filed on
 23   April 28, 2020;
 24            4.       Plaintiff Morris is entitled to no relief; and
 25            5.       The action is hereby dismissed with prejudice.
 26
 27
 28
      LA #4836-7179-8261 v1                          -2-                 CASE NO. 8:20-cv-00821-SB-GJSx
Case 8:20-cv-00821-SB-GJS Document 52 Filed 08/17/21 Page 3 of 3 Page ID #:2809



  1            Pursuant to Rules 58 and 79(a) of the Federal Rules of Civil Procedure,
  2   Judgment is entered in favor of Defendant Aetna and against Plaintiff Morris as of
  3   the date the Clerk notates this Judgment in the civil docket.
  4
  5
  6   DATED: August 16, 2021             _________________________________
  7                                             Stanley Blumenfeld, Jr.
                                              United States District Judge
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
      LA #4836-7179-8261 v1                     -3-                   CASE NO. 8:20-cv-00821-SB-GJSx
